Case 3:19-bk-30822 Doc 76-5 Filed 07/24/19 Entered 07/24/19 12:14:50   Desc
               Exhibit - E - Kayser Responses to Ross Page 1 of 5
Case 3:19-bk-30822 Doc 76-5 Filed 07/24/19 Entered 07/24/19 12:14:50   Desc
               Exhibit - E - Kayser Responses to Ross Page 2 of 5
Case 3:19-bk-30822 Doc 76-5 Filed 07/24/19 Entered 07/24/19 12:14:50   Desc
               Exhibit - E - Kayser Responses to Ross Page 3 of 5
Case 3:19-bk-30822 Doc 76-5 Filed 07/24/19 Entered 07/24/19 12:14:50   Desc
               Exhibit - E - Kayser Responses to Ross Page 4 of 5
Case 3:19-bk-30822 Doc 76-5 Filed 07/24/19 Entered 07/24/19 12:14:50   Desc
               Exhibit - E - Kayser Responses to Ross Page 5 of 5
